Exhibit 99.1 INTERNATIONAL SHIPHOLDING CORPORATION REPORTS FIRST QUARTER 2010 RESULTS DECLARES FIRST QUARTER DIVIDEND OF $0. Mobile, Alabama, April 28, 2010 - International Shipholding Corporation (NYSE: ISH) today announced the financial results for the quarter ended March 31, 2010. First Quarter 2010 Highlights · Generated net income of $10.6 million for the quarter ended March 31, 2010 · Continued to strengthen balance sheet · Earnings Per Share of $1.44 Net Income The Company reported net income of $10.6 million for the three months ended March 31, 2010.For the comparable three months ended March 31, 2009, the Company reported net income of $9.5 million. Mr. Niels M. Johnsen, chairman and chief executive officer, commented: “We had a strong start to 2010. Given continued challenging times for the shipping industry, our focus on a diversified portfolio of medium to long-term contracts has proven to be a sound strategy, allowing us to once again achieve solid operating results. Mr. Johnsen continued: “As we have demonstrated through our transactions over the past six months, our goal is to continue to grow and diversify our fleet portfolio. During the first quarter, we strengthened our balance sheet, which provides us with financial flexibility to pursue growth opportunities in 2010.” Operating income Operating income for the three months ended March 31, 2010 was $8.3 million as compared to $8.6 million for the comparable period in 2009.The Company’s Time Charter segment results were slightly lower compared to the first quarter of 2009, primarily due to lower supplemental cargo volumes.While lower on a comparable quarter-to-quarter basis, the current 2010 supplemental cargo results exceed historical averages.Offsetting the lower supplemental cargo volumes were the improved results of the Company’s U. S. Flag Coal Carrier, which, as a result of a contract extension, extended its economic life, reducing its annual depreciation.The results for the Contract of Affreightment segment were lower compared to the prior-year period due to the scheduled reduction in the contracted freight rates that took effect in the fourth quarter of 2009.The results for the Company’s Rail Ferry segment declined marginally from the first quarter of 2009 due to the lower volume of its northbound cargo. Administrative and General Expense Administrative and general expenses decreased by 4%.Expenditures for the first quarter of 2010 include a $450,000 charge associated with the amortization of the 2010 performance-based stock grants provided to senior management.Excluding this non-cash charge, the decrease from the prior year comparable quarter is 11%. Interest Expense Interest expense for the three months ended March 31, 2010 increased from the comparable period in 2009.This increase is directly attributable to the additional debt associated with the two vessels placed to support our Indonesian service, partially offset by otherwise scheduled principal reduction.Income from the subsequent sale and financing of the aforementioned Indonesian vessels is reflected as “Other Income from Vessel Financing”. Federal Income Tax Benefit The Company’s total income tax benefit for the first quarter of 2010 was $612,000 compared to a benefit of $1.6 million for the comparable period 2009.The reduced benefit was primarily attributable to the improved results of the Company’s U.S. Flag Coal Carrier and a provision on the dividends received from the Company’s investment in its unconsolidated entity owning Bulk Carriers.Prior period dividends and earnings were not subject to United States income tax in prior years under an expired federal tax provision. Unconsolidated Entities In the first quarter of 2010, the results from the Company’s unconsolidated entities increased from the first quarter of 2009 as a result of the $1.4 million gain associated with the sale of its one remaining Panamax Bulk Carrier. Dividend Declaration The Company’s Board of Directors authorized the payment of a $0.375 dividend for each share of common stock owned on the record date of May 17, 2010, payable on June 1, 2010. The Company intends to continue to declare quarterly dividends. All future dividend declarations and amounts remain subject to the discretion of International Shipholding Corporation’s Board of Directors. About International Shipholding International Shipholding Corporation, through its subsidiaries, operates a diversified fleet of U. S. and foreign flag vessels that provide international and domestic maritime transportation services to commercial and governmental customers primarily under medium to long-term charters and contracts. www.intship.com Caution concerning forward-looking statements This press release contains forward-looking statements within the meaning of the U.S. federal securities laws. These forward-looking statements are based on assumptions and opinions concerning a variety of known and unknown risks. Please refer to ISH’s Annual Report on form 10-K for the year ended December 31, 2009 as well as its future filings and reports filed with or furnished to the Securities and Exchange Commission for a description of the business environment in which ISH operates and the important factors, risks and uncertainties that may affect its business and financial results. If any assumptions or opinions prove materially incorrect, any forward-looking statements made on that basis may also prove to be materially incorrect. ISH is not under any obligation to (and expressly disclaims any such obligations to) update or alter its forward-looking statements whether as a result of new information, future events or otherwise. Contact: The IGB Group Lev Janashvili (212) 227-7098 ljanashvili@igbir.com David Burke (646) 673-9701 dburke@igbir.com International Shipholding Corporation Niels M. Johnsen, Chairman (212) 943-4141 Erik L. Johnsen, President (251) 243-9221 INTERNATIONAL SHIPHOLDING CORPORATION CONSOLIDATED STATEMENTS OF INCOME (All Amounts in Thousands Except Share Data) (Unaudited) Three Months ended March 31, Revenues $ $ Operating Expenses: Voyage Expenses Vessel and Barge Depreciation Gross Voyage Profit Administrative and General Expenses Gain on Sale of Other Assets ) - Operating Income Interest and Other: Interest Expense Other Income from Vessel Financing ) - Investment (Income) Loss ) Income from Continuing Operations Before (Benefit) Provision for Income Taxes and Equity in Net Income of Unconsolidated Entities (Benefit) Provision for Income Taxes: Current Deferred ) ) State ) 49 ) ) Equity in Net Income of Unconsolidated Entities (Net of Applicable Taxes) Net Income $ $ Net Income Available to Common Stockholders $ $ Basic and Diluted Earnings Per Common Share: Net Income Available to Common Stockholders Continuing Operations $ Net Income Available to Common Stockholders - Diluted Continuing Operations $ Weighted Average Shares of Common Stock Outstanding: Basic Diluted Dividends Per Share $ $
